Citation Nr: 1809784	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-22 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right thumb De Quervain's tenosynovitis.

2.  Entitlement to an initial compensable disability rating for left thumb De Quervain's tenosynovitis.

3.  Entitlement to service connection for chronic upper respiratory infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1993 to May 2013.  The Veteran's DD Form 214 indicates the Veteran served in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2017 Board Video Conference hearing.  A transcript of this hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Left and Right Thumb De Quervain's Tenosynovitis

The Veteran maintains that she is entitled to an initial compensable rating for her left and right thumb De Quervain's tenosynovitis.

The Veteran was last physically examined by VA for these disabilities in June 2013.  The Veteran testified at the September 2017 Board hearing that her thumbs have "gotten progressively worse" since the June 2013 VA examination and that she had an evaluation two years prior which involved an MRI which showed deteriorated cartilage, especially in her left hand, "to the point that it's not there anymore."  Further, the Veteran stated that she is experiencing problems with the entire hand, bilaterally, in that they get fatigued and sore very quickly from the use of her thumbs.

The United States Court of Appeals for Veterans Claims has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of her left and right thumb De Quervain's tenosynovitis.

Service Connection for Chronic Upper Respiratory Infection

The Veteran maintains that she is entitled to service connection for chronic upper respiratory infection.

The Veteran was afforded a VA sinusitis examination in June 2013.  The Veteran reported that she developed chronic upper respiratory conditions in her childhood and has bronchitis or upper respiratory infection symptoms at least once per year.  The Veteran denied any current symptoms.  The examiner concluded that there is no pathology upon which to render a diagnosis.  The Board notes that the first question on the disability benefits questionnaire is whether the Veteran has ever been diagnosed with a sinus, nose, throat, larynx, or pharynx condition, to which the examiner selected "no".  A review of the Veteran's service treatment records reveals that the Veteran was diagnosed with a chronic upper respiratory infection in June 2008.  As the June 2013 VA examiner does not appear to have completely reviewed the Veteran's claims file, the examination is inadequate.  When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, remand for a new examination is required.

Incomplete Record

The Veteran testified at the September 2017 Board hearing that she receives healthcare from both VA and through TRICARE providers.  The Board notes that no treatment records from VA or TRICARE have been associated with the claims file.  As such, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased disability rating.  See 38 C.F.R. § 19.9 (2017).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (a) (2012);38 C.F.R. § 3.159 (c), (d) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain medical treatment records from TRICARE healthcare provider that are relevant to these matters.  All records obtained must be associated with the claims file.  


All efforts to obtain these records must be documented in the claims file.

3.  After, and only after, completion of steps one and two above, arrange for the Veteran to undergo VA examinations with appropriate clinicians to determine the following:

a.  For the Veteran's left and right thumb De Quervain's tenosynovitis:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of her left and right thumb De Quervain's tenosynovitis for increased rating purposes to determine their current manifestations and severity.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional 

ability of the joints.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should discuss whether the Veteran has ankylosis of the left and/or right thumb and, if so, whether it is favorable or unfavorable.

b.  For the Veteran's claimed chronic upper respiratory infection:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of her claimed chronic upper respiratory infection disability to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed chronic upper respiratory infection disability had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

The examiner must address the lay statements form the Veteran regarding her claimed disabilities.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




